Citation Nr: 1646358	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss and otosclerosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1951.

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The claim of entitlement to service connection for deafness was previously considered and denied in a January 1952 VA rating decision.  Additional service treatment records have since been obtained, including a copy of the September 1951 service Physical Evaluation Board proceedings.  This record was not associated with the claims file when VA first decided the issue in January 1952, and this record is deemed relevant to the claim on appeal.  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2015).  

In July 2015, the Board remanded this matter to provide a video conference hearing as previously requested by the Veteran.  In November 2015, the Veteran testified at a video conference hearing before the undersigned.

In January 2016 the Board remanded the matter for an additional examination and additional evidentiary development by the RO.  As discussed below, the RO substantially complied with the remand orders, and no further action is necessary in this regard.  The case has now returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. Otosclerosis was not noted when the Veteran was examined for entrance into active duty service. 

2. The Veteran currently has otosclerosis, otosclerosis was diagnosed in service, and a continuity of hearing loss symptomatology has been demonstrated. 


CONCLUSION OF LAW
Resolving reasonable doubt in favor of the Veteran, otosclerosis with hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).  To establish entitlement to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304 (b) (2016); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304 (b)(1). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a) (West 2014). 

VA denied entitlement to service connection for hearing loss finding that hearing loss ("deafness") existed prior to active service, and that the Veteran's hearing loss did not increase beyond the disease's normal course of progression during active service.  Significantly, however, service treatment records, including his entrance medical examination do not document any diagnosis of otosclerosis upon entry.  The appellant's hearing was specifically noted as 15/15 bilaterally at his October 1948 enlistment examination.  Hence, the Veteran is entitled to the presumption of soundness regarding the nature of his hearing at service entrance.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b); Crowe, 7 Vet. App. at 246.  

Clear and unmistakable evidence is required to rebut that presumption, and the Board finds such evidence to be lacking in this case.  As such, the Board has approached the Veteran's claim as a typical service connection claim, rather than as a claim for in-service aggravation of a preexisting disability which was noted upon entrance to active service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016). 

Accordingly, following a review of the relevant evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence shows that the Veteran has a current diagnosis of hearing loss with otosclerosis, which was diagnosed  as otosclerosis in service.  There is no clear and unmistakable evidence to rebut the presumption of soundness at enlistment.  While service treatment records do include a finding that otosclerosis existed prior to enlistment, they do not rebut the finding that the appellant had 15/15 hearing at enlistment.  Hence, the appellant's hearing was sound at enlistment.  Moreover, it is noted that the September 1951 Physical Evaluation Board specifically found that the appellant's disorder was aggravated inservice.  As such, service connection for otosclerosis, to include bilateral hearing loss, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 


ORDER

Entitlement to service connection for otosclerosis, to include bilateral hearing loss, is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


